PD-1133-15
                           PD-1133-15                                          COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                               Transmitted 8/31/2015 4:25:02 PM
                                                                                 Accepted 9/1/2015 12:40:30 PM
                                                                                                 ABEL ACOSTA
                                      NO.                                                                CLERK

           IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                                       AT AUST IN
               -----------------------------------------------------------------

                                 NO. 01-14-00345-CR

                    IN THE COURT OF APPEALS FOR THE

                           FIRST DISTRICT OF TEXAS

                                     AT HOUSTON

               -----------------------------------------------------------------

      BRA NDO N DE RRA IL EV ANS,                                  APPELLANT

      V.

      THE STA TE OF T EXAS,                                        APPELLEE

              ------------------------------------------------------------------

            MOTION FOR EXTENSION OF TIME TO FILE
       APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
            -----------------------------------------------------------------

                                   Winston E. Cochran, Jr.
                                   Attorney at Law
                                   Texas Bar No. 04457300
                                   P.O. Box 2945
                                   League City, TX 77574
                                   Tel. (713) 228-0264
                                   E-mail:winstoncochran@comcast.net
September 1, 2015
                                   Counse l for Appellant
TO THE COURT OF CRIM INAL AP PEALS O F TEXA S:

       COMES NOW the appe llant, Brandon D erra il Evans (hereinafter “Evans ”),

through the undersigned counsel, and respectfully requests that this Court exte nd the

time to file a petition for discretionary review of the decision in this cause by the Court

of Appeals for the First District of Texas, for reasons set forth as follows.

       1.   Evans was indicted for Posse ssion of a Firearm b y a Felon. A jury found

Evans guilty as charged. Punis hment wa s as ses sed at confine ment for five years in the

Texas Depa rtment of Criminal Justice, C orrectional Institutions D ivision. Evans gave

timely notic e of a ppe al.

       2.     On a ppeal Eva ns challenged the sufficiency of the evidence to show that

he knowingly possessed a firearm which was located on the floor of a vehicle in which

he was s eated. The issue e ssentially was a question a s to how the “affirmative links”

doctrine applied. The Court of Appeals affirmed the judgment of the district court on

July 30, 2015.

       3.    A pe tition for discretionary review is due on Monday, August 31, 2015.

Evans requests an extension of time for filing a petition until October 2, 2015.

       4.    The reasons for the requested extension are as follows:

       Since the date of the Co urt of Appeals’ opinion in this cause, Evans’ counsel has

bee n unable to co mplete a petition in this c ause due to competing ob ligatio ns in trial,

appellate, and habe as cas es, including the following:
       (1) Jose Pa blo Lop ez v. S tate, No. 01-15-00055-CR in the Court of
       App eals for the Firs t Dis trict of Te xas. This appea l from a Capital Murder
       conviction in Galveston C ounty required a 5 3-page brief, filed on August
       3, 2015.

       (2) United States v. Clarence Buck, No. 4:13-c r-00491-1 in the United
       States District C ourt fo r the S outhe rn District of Texas. This case is a
       Hobbs Act prosecution for store robberies, and the undersigned attorney
       has assisted the trial attorneys in preparing pretrial motions, including a
       challenge to the use of the Hobbs Act in such cases. The undersigned
       attorney also had to help trial counsel with the unanticipated problem of
       spo liation of evidence, which e merged in the middle of tria l.

       (3) Ex parte Michael Ramirez, No. 1334211-A in the 182nd District
       Court of Ha rris C ounty. This state po stconviction w rit application had to
       be file d in early A ugust, 2015 in order to to ll the running of the AEDPA
       statute of limitations.

       (4) Pete Russell, Jr. v. William Stephens, Director, Texas Department
       of Criminal Justice, Correctional Institutions Division, in the United
       States District Court for the Southern District of Texas. Counsel has been
       working on an amend ed petition (the e quivalent of a memorandum of law
       in state habeas proceedings) in a death-penalty case.

Evans is requesting slightly more than a thirty-day extension because his counsel also

is seeking an extension to file a petition for discretionary review in another case,

Andrew Dem ond H aynes v. State , by September 30, 2015. Having a two-day cushion

for filing this petition, rather tha n trying to file two petitions in unrelated cas es on the

same da y, w ould be helpful.

       5. The issue which E vans intends to present in his petition will be the following

question, o r a similarly worded question:

                                              2
      Did the Court o f Appeals e rr in its interpretation and a pplication of the
      “affirmative links” conc ept in holding that the evide nce wa s sufficient?

This is essentially a question of interpreting the law, particularly the balance between

“links” w hich are show n and those which are no t, rather than a q uestion of the sta te

of the evidence in the particular case.

      Wherefore Evans pra ys that the time for filing a petition for discretionary review

in this cause be extended to October 2, 2015.

                           Respectfully submitted,

                                  /s/ Winston E. Cochran, Jr.
                                  Winston E. C ochran, Jr.
                                  Attorney at Law
                                  Texas Bar No. 04457300
                                  P.O. Box 2945
                                  League City, TX 77574
                                  Tel. (713) 228-0264
                                  E-mail:winstoncochran@comcast.net
                                  Counse l for Appellant




                                           3
                           CERTIFICATE OF SERVICE

I certify that copies of this petition have be en served on counse l for the State

electronically or by mail at the following addresses on August 31, 2015:

Galveston County District Attorney’s Office            Hon. Lisa C . Mc Minn
Appellate Division                                     State Prosecuting Attorney
Attention: Rebecca Klaren                              P.O. Box 13046
600 59 th Street                                       Austin, TX 78711-3046
Galveston, TX 77551

                                         /s/ Winston E. C ochran, Jr.
                                         Winston E. C ochran, Jr.




                                            4